Citation Nr: 1611816	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  06-03 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981, from January 1991 to July 1991, from November 2001 to May 2002, and from June 2002 to March 2005.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Washington, D.C. Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

This case was previously before the Board in February 2012 when it was remanded for additional development.

The Board notes that during the pendency of this appeal, the Veteran raised the issue of entitlement to a TDIU which was formally denied in a September 2008 RO rating decision.  As such, the Board finds that the issue of TDIU remains on appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a February 2012 remand, the Board requested that the agency of original jurisdiction (AOJ) schedule the Veteran for a medical examination to determine whether his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  In a March 2012 VA examination report, the VA examiner noted that the Veteran reported that his service-connected disabilities prevented him from gainful employment.  Specifically, the Veteran reported that his knees impacted his work by making it difficult to walk more than one block, that his cervical spine disability caused him intermittent numbness and tingling from his lateral forearms to his wrists, that he had pain with various neck motions, and that his sleep apnea caused him tiredness and fatigue.  The VA examiner noted that the Veteran's service-connected diabetes would not impact his work because he was diagnosed with diabetes after he had already retired.  The Board notes that just because the Veteran was formally diagnosed with diabetes after his retirement does not mean that it had not affected his employability in the past.

Additionally, while the VA examiner opined that the Veteran's obstructive sleep apnea, degenerative arthritis of the right knee, diabetes mellitus, neck condition, low back condition, and degenerative joint disease of the left knee, singly or combined, would not prevent him from obtaining and maintaining substantially gainful employment, the examiner provided no rationale.  The Board finds that the March 2012 C&P examination opinion is inadequate because it was unsupported.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA examination is necessary to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and inquire as to any recent VA or non-VA medical treatment for his service-connected disorders.  If additional treatment is reported in response, obtain copies of the complete updated VA clinical and/or private records of all evaluations and treatment the Veteran received.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After completing the above, schedule the Veteran for a VA medical examination to determine the combined effect his current service-connected disabilities have on his ability to function in a physical and sedentary occupation, as listed in the most recent May 2015 rating decision.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  

a. The examiner should comment on the Veteran's degree of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  

b. The examiner should provide a rationale in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.  The examiner should provide a similar opinion if the Veteran is found unable to secure or follow a substantially gainful occupation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

